EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1
In line 18 of the claim, replace [[the first portion]] with “a first portion”.
In line 19 of the claim, replace [[the second portion]] with “a second portion”.
In line 20 of the claim, replace [[the second part]] with “the second portion”.

Claim 10 
The preamble of claim 10 should be amended to recite “The computer program according to claim [[6]] 1,…”

Claim 13
In line 16 of the claim, replace [[the first portion]] with “a first portion”.
In line 17 of the claim, replace [[the second portion]] with “a second portion”.
In line 18 of the claim, replace [[the second part]] with “the second portion”.

Claim 14
In line 20 of the claim, replace [[the first portion]] with “a first portion”.
In line 21 of the claim, replace [[the second portion]] with “a second portion”.
In line 22 of the claim, replace [[the second part]] with “the second portion”.

Claim 18
In line 18 of the claim, replace [[the first portion]] with “a first portion”.
In line 19 of the claim, replace [[the second portion]] with “a second portion”.
In line 20 of the claim, replace [[the second part]] with “the second portion”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        January 29, 2022